                        Case 5:19-cv-03997-NC Document 6
                                                       2 Filed 07/12/19
                                                               07/11/19 Page 1 of 2

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7('67$7(6',675,&7&2857
                                                                IRUWKH
                                                     Northern District of California
                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

          THOMAS MASON, Individually and
        On Behalf of All Others Similarly Situated,


                            3ODLQWLII V
                       Y                                                                  &LYLO$FWLRQ1R 5:19-cv-03997-NC
                 
      
      
    
 ! "#   $# %"
                           'HIHQGDQW V


                                                  6800216,1$&,9,/$&7,21

7R 'HIHQGDQW¶VQDPHDQGDGGUHVV RYAN RHODES, FREDERIC MOLL, JEFFREY
                                          BIRD, GIL KLIMAN, CRAIG TAYLOR, SHELLEY
                                          THUNEN, EMMETT CUNNINGHAM, JR.,
                                          and RESTORATION ROBOTICS, INC. (NOMINAL DEFENDANT)
                                          128 Baytech Drive
                                          San Jose, CA 95134


          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3  D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH Lesley F. Portnoy
                                          GLANCY PRONGAY & MURRAY LLP
                                          1925 Century Park East, Suite 2100
                                          Los Angeles, CA 90067
                                          Telephone: (310) 201-9150
                                          Email: lportnoy@glancylaw.com

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                             ST
                                                                               ATE
                                                                                  S DISTR
                                                                                         IC
                                                                                           T
                                                                                                        &/(5.2)&2857
                                                                         D
                                                                                                          Susan Y. Soong
                                                                                                   CO
                                                                    E
                                                                  IT




                                                                                                     UR
                                                                UN




                                                                                                       T
                                                                N O RT




                                                                                                        NI A




'DWH         7/12/2019
                                                                                                    OR
                                                                  HE




                                                                                                   IF




                                                                         N
                                                                                                   AL
                                                                                                                6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
                                                                         R




                                                                             DI
                                                                                  S T RI T O F C
                                                                                        C
                          Case 5:19-cv-03997-NC Document 6
                                                         2 Filed 07/12/19
                                                                 07/11/19 Page 2 of 2

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R 5:19-cv-03997-NC

                                                     3522)2)6(59,&(
                      7KLVVHFWLRQVKRXOGQRWEHILOHGZLWKWKHFRXUWXQOHVVUHTXLUHGE\)HG5&LY3 O

           7KLVVXPPRQVIRU QDPHRILQGLYLGXDODQGWLWOHLIDQ\
 ZDVUHFHLYHGE\PHRQ GDWH                                           

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW SODFH
                                                                                 RQ GDWH                              RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK QDPH
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ GDWH                                 DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ QDPHRILQGLYLGXDO                                                                        ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI QDPHRIRUJDQL]DWLRQ
                                                                                 RQ GDWH                              RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU VSHFLI\ 
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                              6HUYHU¶VVLJQDWXUH



                                                                                            3ULQWHGQDPHDQGWLWOH




                                                                                              6HUYHU¶VDGGUHVV

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
